Title: To James Madison from Alexander White, [ca. 12 May] 1794
From: White, Alexander
To: Madison, James


Dear Sir
[ca. 12 May 1794]
I have the pleasure to contradict the report from Kentucky mentioned in my last of General Clarkes having fallen down the Ohio with 600 Men, I have seen the young man alluded to, and others who came with him. A report prevailed that a Mr Montgomery who has a Colonels commission under Clarke had taken Post at the mouth of the Ohio, and stopped all boats going down the river, but of this there was only a report not credited by the more intelligent. We have had great changes of weather from the excessive heat mentioned in my last—to severe frosts on the 7th. & 8th. instant, it is again moderate. I am Dear Sir Yours sincerely
Alexr White
